Title: To James Madison from William Lee, 20 January 1802 (Abstract)
From: Lee, William
To: Madison, James


20 January 1802, Bordeaux. Encloses list of vessels in port from 26 Oct., when he took charge of the agency, to 31 Dec.; list is imperfect, as “unaccomodating” ship captains will not cooperate with consuls unless required to do so by law. Is “much harrassed with the complaints and sufferings” of American seamen; twenty are in the hospital and “at least one hundred and fifty strolling about the streets of this City in the greatest distress.” Some have been discharged from ships sold locally; but most have congregated at Bordeaux from other French ports and from Spain, “and they conduct [themselves] in general in so unruly a manner” that police have objected. Transcribes translation of 15 Jan. letter from police commissioner complaining about the conduct of the “vagabonds” and offering to cooperate with Lee in hastening their departure. Since receiving the letter, Lee has succeeded in having most of these “idle sailors” distributed among American vessels in port for return to U.S. European ports are “full of this valuable class of our Citizens.” Suggests that allowing a naval vessel in Mediterranean to carry them all home would be cheaper than present method of relief. Believes laws for protection of seamen should prevent captains from discharging crew in foreign ports for any reason, as they now use cruelty to force seamen to request discharge. If captains of vessels sold abroad had to provide passage and support for seamen until they arrived home, it would stop such abuse and prevent U.S. seamen from “entering into foreign service to the prejudice of the Commerce of the United States.”
Complains that he has no authority to prevent a widespread fraud practiced by foreign, particularly French, merchants in America who purchase damaged tobacco, cotton, and rice, insure the goods heavily, and ship them to France, where well-paid local inspectors declare cargo has arrived in poor condition. Goods are disposed of at public sale for low prices, and American insurers must pay the balance. Not only does this “nefarious practice” cheat U.S. companies, but “the sale of this trash” will lower reputation of American goods. Is negotiating with chamber of commerce to have his own agent accompany local brokers to cargo inspections.
 

   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 6 pp. Enclosure not found.


   Jefferson referred the problem of abandoned sailors to Congress in his annual message of 15 Dec. 1802. In response, Congress passed a law on 28 Feb. 1803 requiring masters of American vessels to post a $400 bond before leaving the U.S. to insure their returning with the same crew they listed with the customs collector before their departure. Should the ship be sold abroad, the captain was required to provide three months’ salary for each crew member to the nearest consul to build up a fund for destitute sailors and to pay for their passage home (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 12; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–5).


   A full transcription of this document has been added to the digital edition.
